 



Exhibit 10.7(b)
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT
     This Agreement, made and entered into by and between Park National
Corporation or a wholly owned subsidiary of Park National Corporation,
Corporations organized and existing under the laws of the State of Ohio,
hereinafter referred to as “the Bank” and                     , a key employee
and an Executive of the Bank, hereinafter referred to as “the Executive”.
     Due to recent government-mandated changes in the Bank’s Pension Plan, a
qualified plan under the federal tax code, selected officers’ projected pension
benefits have been reduced. The Board of Directors of the Bank (the Board) has
agreed to adopt a Supplemental Executive Retirement Plan (SERP) designed to
restore these pension benefits. In reaching their decision to adopt such a plan,
the Board considered:

  *   All applicable regulatory, government and tax rules     *   The
reasonableness of the SERP considering all other compensation and fringe benefit
plans     *   The risks involved in investing in insurance contracts to
accomplish the SERP’s objectives

     It is understood by the Board, the Bank and the Executive that the SERP is
a non-qualified, defined contribution plan designed to achieve a level of
supplemental pension payment at retirement. However, that level of supplemental
pension payment is not assured and is subject to the investment performance of
the insurance contracts vis a vis the Bank’s return, the safety and soundness of
the insurance company(ies) and other provisions outlined in this Agreement. The
payment of any supplemental pension is not guaranteed by any government agency.
     Accordingly, it is the desire of the Bank and the Executive to enter into
this Agreement under which the Bank will agree to make certain payments to the
Executive upon his retirement and, alternatively, to his beneficiary(ies) in the
event of his premature death while employed by the Bank.
     It is the intent of the parties hereto that this Agreement be considered an
arrangement maintained primarily to provide supplemental retirement benefits for
the Executive, as a member of a select group of management or highly-compensated
employees of the Bank for purposes of the Employee Retirement Security Act of
1974 (ERISA). The Executive is fully advised of the Bank’s financial status.
     Therefore, in consideration of the Executive’s services performed in the
past and those to be performed in the future and based upon the mutual promises
and covenants herein contained, the Bank and the Executive, agree as follows:

 



--------------------------------------------------------------------------------



 



I.   DEFINITIONS

  A.   Effective Date:         The Effective Date of this Agreement shall be
December 27, 1996.     B.   Plan Year:         Any reference to “Plan Year”
shall mean a calendar year from January 1 to December 31. In the year of
implementation, the term “Plan Year” shall mean the period from the effective
date to December 31 of the year of the effective date.     C.   Retirement Date:
        Retirement Date shall mean retirement from service with the Bank which
becomes effective on the first day of the calendar month following the month in
which the Executive reaches his sixty-second (62nd) birthday or such later date
as the Executive may actually retire.     D.   Termination of Service:        
Termination of Service shall mean voluntary resignation of service by the
Executive or the Bank’s discharge of the Executive without cause, prior to the
Normal Retirement Age [described in subparagraph I (J) hereinafter].     E.  
Pre-Retirement Account:         A Pre-Retirement Account shall be established as
a liability reserve account on the books of the Bank for the benefit of the
Executive. Prior to termination of service or the Executive’s retirement, such
liability reserve account shall be increased or decreased each Plan Year
(including the Plan Year in which the Executive ceases to be employed by the
Bank) by an amount equal to the annual earnings or loss for that Plan Year
determined by the Index [described in subparagraph I (G) hereinafter], less the
Opportunity Cost for that Plan Year [described in subparagraph I (H)
hereinafter].     F.   Index Retirement Benefit:         The Index Retirement
Benefit for the Executive for any year shall be equal to the excess of the
annual earnings (if any) determined by the Index [subparagraph I (G)] for that
Plan Year over the Opportunity Cost [subparagraph I (H)] for that Plan Year.

2



--------------------------------------------------------------------------------



 



  G.   Index:         The Index for any Plan Year shall be the aggregate annual
after-tax income from the life insurance contracts described hereinafter as
defined by FASB Technical Bulletin 85-4. This Index shall be applied as if such
insurance contracts were purchased on the effective date hereof.        
  Insurance Company:
  Policy Form:
  Policy Name:
  Insured’s Age and Sex:
  Riders:
  Ratings:
  Face Amount:
  Premiums Paid:
  Number of Premium Payments:
  Assumed Purchase Date:         If such contracts of life insurance are
actually purchased by the Bank, then the actual policies as of the dates they
were purchased shall be used in calculations under this Agreement. If such
contracts of life insurance are not purchased or are subsequently surrendered or
lapsed, then the Bank shall receive annual policy illustrations that assume the
above described policies were purchased from the above named insurance
company(ies) on the Effective Date from which the increase in policy value will
be used to calculate the amount of the Index.         In either case, references
to the life insurance contract are merely for purposes of calculating a benefit.
The Bank has no obligation to purchase such life insurance and, if purchased,
the Executive and his beneficiary(ies) shall have no ownership interest in such
policy and shall always have no greater interest in the benefits under this
Agreement than that of an unsecured, general creditor of the Bank.     H.  
Opportunity Cost:         The Opportunity Cost for any Plan Year shall be
calculated by taking the sum of the amount of premiums set forth in the Indexed
policies described above plus the amount of any after-tax benefits paid to the
Executive pursuant to this Agreement (Paragraph III hereinafter) plus the amount
of all previous years after-tax Opportunity Cost, and multiplying that sum by
the average after-tax yield of a 90-day Treasury bill for the Plan Year.     I.
  Change of Control:         Change of control shall be deemed to be the
cumulative transfer of more than fifty percent (50%) of the voting stock of the
Bank from the Effective Date of this Agreement. For the purposes of this
Agreement, transfers on account of deaths or

3



--------------------------------------------------------------------------------



 



      gifts, transfers between family members or transfers to a qualified
retirement plan maintained by the Bank shall not be considered in determining
whether there has been a change in control.     J.   Normal Retirement Age:    
    Normal Retirement Age shall mean the date on which the Executive attains age
sixty-two (62).

II.   EMPLOYMENT       No provision of this Agreement shall be deemed to
restrict or limit any existing employment agreement by and between the Bank and
the Executive, nor shall any conditions herein create specific employment rights
to the Executive nor limit the right of the Employer to discharge the Executive
with or without cause. In a similar fashion, no provision shall limit the
Executive’s rights to voluntarily sever his employment at any time.   III.  
INDEX BENEFITS       The following benefits provided by the Bank to the
Executive are in the nature of a fringe benefit and shall in no event be
construed to effect nor limit the Executive’s current or prospective salary
increases, cash bonuses or profit-sharing distributions or credits.

  A.   Retirement Benefits:         Should the Executive continue to be employed
by the Bank until his “Normal Retirement Age” defined in [subparagraph I (J)],
he shall be entitled to receive the balance in his Pre-Retirement Account [as
defined in subparagraph I (E)] in fifteen (15) equal annual installments
commencing thirty (30) days following the Executive’s Normal Retirement Date. In
addition to these payments, commencing with the Plan Year in which the Executive
attains his Retirement Date, the Index Retirement Benefit [as defined in
sub-paragraph I (F) above] for each year shall be paid to the Executive until
his death.         The Executive may elect to receive the balance in his
Pre-Retirement Account in any number of years that is less than fifteen
(15) years provided the election is made in writing to the Bank, no less than
one (1) year prior to his Retirement Date.     B.   Termination of Service:    
    Should the Executive experience a Termination of Service [as defined in
subparagraph I (D)]; all benefits under this Agreement are forfeited. Should the
Executive be discharged for cause [as defined in subparagraph III (E)], all
benefits under this Agreement are forfeited.

4



--------------------------------------------------------------------------------



 



  C.   Disability:         Should the Executive begin to draw benefits from the
Bank’s Long Term Disability Plan, for as long as he shall remain disabled, the
Executive may elect to be paid the balance of his Pre-Retirement Account in
equal annual installments from the time he began to draw benefits until his
Normal Retirement Age [subparagraph I (J)]. From and after his Normal Retirement
Age, the Executive shall be paid the Index Retirement Benefit [as described in
subparagraph 1 (F)] for each year until his death.     D.   Death:        
Should the Executive die prior to having received the full balance of the
Pre-Retirement Account, the unpaid balance of the Pre-Retirement Account shall
be paid in a lump sum to the beneficiary selected by the Executive and filed
with the Bank. In the absence of or a failure to designate a beneficiary, the
unpaid balance shall be paid in a lump sum to the personal representative of the
Executive’s estate.     E.   Discharge for Cause:         Should the Executive
be discharged for cause at any time prior to his Retirement Date, all Index
Benefits under this Agreement [subparagraphs III (A), (B) (C) or (D)] shall be
forfeited. The term “for cause” shall mean gross negligence or gross neglect or
the conviction of a felony or gross misdemeanor involving moral turpitude,
fraud, dishonesty or willful violation of any law that results in any adverse
effect on the Bank. If a dispute arises as to discharge “for cause”, such
dispute shall be resolved by arbitration as set forth in this Agreement.     F.
  Death Benefit:         Except as set forth above, there is no death benefit
provided under this Agreement.

IV.   RESTRICTIONS UPON FUNDING       The Bank shall have no obligation to set
aside, earmark or entrust any fund or money with which to pay its obligations
under this Agreement. The Executive, his beneficiary(ies) or any successor in
interest to him shall be and remain simply a general creditor of the Bank in the
same manner as any other creditor having a general claim for matured and unpaid
compensation.       The Bank reserves the absolute right at its sole discretion
to either fund the obligations undertaken by this Agreement or to refrain from
funding the same and to determine the exact nature and method of such funding.
Should the Bank elect to fund this Agreement,

5



--------------------------------------------------------------------------------



 



    in whole or in part, through the purchase of life insurance, mutual funds,
disability policies or annuities, the Bank reserves the absolute right, in its
sole discretion, to terminate such funding at any time, in whole or in part. At
no time shall the Executive be deemed to have any lien or right, title or
interest in or to any specific funding investment or to any assets of the Bank.
      If the Bank elects to invest in a life insurance, disability or annuity
policy upon the life of the executive, then the Executive shall assist the Bank
by freely submitting to a physical exam and supplying such additional
information necessary to obtain such insurance or annuities.   V.   CHANGE OF
CONTROL       Upon a Change of Control [as defined in subparagraph I
(I) herein], if the Executive’s employment is subsequently terminated then he
shall receive the benefits promised in this Agreement upon attaining Normal
Retirement Age, as if he had been continuously employed by the Bank until his
Normal Retirement Age. The Executive will also remain eligible for all promised
death benefits in this Agreement. In addition, no sale, merger or consolidation
of the Bank shall take place unless the new or surviving entity expressly
acknowledges the obligations under this Agreement and agrees to abide by its
terms.   VI.   MISCELLANEOUS

  A.   Alienability and Assignment Prohibition:         Neither the Executive,
his/her surviving spouse nor any other beneficiary under this Agreement shall
have any power or right to transfer, assign, anticipate, hypothecate, mortgage,
commute, modify or otherwise encumber in advance any of the benefits payable
hereunder nor shall any of said benefits be subject to seizure for the payment
of any debts, judgments, alimony or separate maintenance [o]wed by the Executive
or his beneficiary, nor be transferable by operation of law in the event of
bankruptcy, insolvency or otherwise. In the event the Executive or any
beneficiary attempts assignment, commutation, hypothecation, transfer or
disposal of the benefits hereunder, the Bank’s liabilities shall forthwith cease
and terminate.     B.   Binding Obligation of Bank and any Successor in
Interest:         The Bank expressly agrees that it shall not merge or
consolidate into or with another bank or sell substantially all of its assets to
another bank, firm or person until such bank, firm or person expressly agrees,
in writing, to assume and discharge the duties and obligations of the Bank under
this Agreement. This Agreement shall be binding upon the parties hereto, their
successors, beneficiary(ies), heirs and personal representatives.

6



--------------------------------------------------------------------------------



 



  C.   Revocation:         It is agreed by and between the parties hereto that,
during the lifetime of the Executive, this Agreement may be amended or revoked
at any time or times, in whole or in part, by the mutual written assent of the
Executive and the Bank.     D.   Gender:         Whenever in this Agreement
words are used in the masculine or neuter gender, they shall be read and
construed as in the masculine, feminine or neuter gender, whenever they should
so apply.     E.   Effect on Other Bank Benefit Plans:         Nothing contained
in this Agreement shall affect the right of the Executive to participate in or
be covered by any qualified or non-qualified pension, profit-sharing, group,
bonus or other supplemental compensation or fringe benefit plan constituting a
part of the Bank’s existing or future compensation structure.     F.   Headings:
        Headings and subheadings in this Agreement are inserted for reference
and convenience only and shall not be deemed a part of this Agreement.     G.  
Applicable Law:         The validity and interpretation of this Agreement shall
be governed by the laws of the State of Ohio.

VII.   ERISA PROVISION

  A.   Named Fiduciary and Plan Administrator:         The “Named Fiduciary and
Plan Administrator” of this plan shall be the Bank until its removal by the
Board. As Named Fiduciary and Administrator, the Bank shall be responsible for
the management, control and administration of the Salary Continuation Agreement
as established herein. The Named Fiduciary may delegate to others certain
aspects of the management and operation responsibilities of the plan including
the employment of advisors and the delegation of ministerial duties to qualified
individuals.     B.   Claims Procedure and Arbitration:         In the event a
dispute arises over benefits under this Agreement and benefits are not paid to
the Executive (or to his beneficiary in the case of the Executive’s death) and
such claimants feel they are entitled to receive such benefits, then a

7



--------------------------------------------------------------------------------



 



      written claim must be made to the Plan Administrator named above within
ninety (90) days from the date payments are refused. The Plan Administrator
shall review the written claim and if the claim is denied, in whole or in part,
they shall provide in writing within ninety (90) days of receipt of such claim
their specific reasons for such denial, reference to the provisions of this
Agreement upon which the denial is based and any additional material or
information necessary to perfect the claim. Such written notice shall further
indicate the additional steps to be taken by claimants if a further review of
the claim denial is desired. A claim shall be deemed denied if the Plan
Administrator fails to take any action within the aforesaid ninety-day period.  
      If claimants desire a second review they shall notify the Plan
Administrator in writing within ninety (90) days of the first claim denial.
Claimants may review this Agreement or any documents relating thereto and submit
any written issues and comments they may feel appropriate. In its sole
discretion, the Plan Administrator shall then review the second claim and
provide a written decision within ninety (90) days of receipt of such claim.
This decision shall likewise state the specific reasons for the decision and
shall include reference to specific provisions of this Agreement upon which the
decision is based.         If claimants continue to dispute the benefit denial
based upon completed performance of this Agreement or the meaning and effect of
the terms and conditions thereof, then claimants may submit the dispute to a
Board of Arbitration for final arbitration. Said Board shall consist of one
member selected by the claimant, one member selected by the Bank, and the third
member selected by the first two members. The Board shall operate under any
generally recognized set of arbitration rules. The parties hereto agree that
they and their heirs, personal representatives, successors and assigns shall be
bound by the decision of such Board with respect to any controversy properly
submitted to it for determination.         Where a dispute arises as to the
Bank’s discharge of the Executive “for cause” as it relates to this Agreement,
such dispute shall likewise be submitted to arbitration as above described and
the parties hereto agree to be bound by the decision thereunder.         The
finding of any arbitration hearing shall be limited solely to the issue of
compensation, if any, to be paid. The result of the arbitration shall have no
other binding effect, no collateral effect, and no evidentiary effect in any
other forum.

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto acknowledge that each has carefully
read this Agreement and executed the original thereof on the 27th day of
December, 1996 and that, upon execution, each has received a conforming copy.

                 
 
          PARK NATIONAL CORPORATION    
 
          or it’s wholly owned subsidiary    
 
               
 
      By:        
 
               
Witness
               
 
      Name:        
 
               
 
          (Please print)    
 
               
 
Witness (Please Print)
               
 
      Title:        
 
               
 
                        EXECUTIVE
 
               
 
      By:        
 
               
Witness
          [Name]    
 
               
 
      Affiliate:        
 
               
 
               
 
Witness (Please Print)
               

9



--------------------------------------------------------------------------------



 



SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT
BENEFICIARY DESIGNATION FORM
EXHIBIT A
EMPLOYEE’S BENEFICIARY

                     
Primary Beneficiary, Relationship: 
                 
 
 
Contingent Beneficiary(s), Relationship:
               
 
  This Exhibit A is that one referred to in the Supplemental Executive
Retirement Plan Agreement dated December 27, 1996.

                     
Dated:
                 
 
               
Witness
                 
 
               
Employee Signature
             

10